Citation Nr: 1107240	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  01-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating in excess of 30 
percent for gastroesophageal reflux disease (GERD) with hiatal 
hernia.

3.  Entitlement to service connection for a disorder of the feet, 
claimed as arthritis.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from April 1971 to January 1973, 
with subsequent unverified reserve component service.  These 
matters initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board Remanded the appeal in 2003, and 
denied the issues on appeal in July 2005.  The Veteran appealed 
the denials to the United States Court Of Appeals for Veterans 
Claims (CAVC or Court).  In December 2006, the Court Remanded the 
appeal, and the Board Remanded the appeal for further development 
in January 2008.  The appeals now return for appellate review 
following additional development.  

Claims for service connection for PTSD may encompass claims for 
service connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In keeping with 
Clemons, the Veteran's claim is recharacterized as a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran requested a hearing before the Board.  The notice of 
a hearing scheduled in November 2009 was returned as 
undeliverable.  The notice was resent.  The Veteran received 
notice of a Board hearing scheduled for March 2010, and 
responded, in January 2010, by cancelling his request for a 
hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 
20.704(c), (e) (2010).  

The claims for service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD), for 
an increased initial rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia, and 
for TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

In an April 2008 statement, and prior to the promulgation of a 
decision, the Veteran requested withdrawal of the issue of 
service connection for a disorder of the feet, claimed as 
arthritis.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal 
on the issue of entitlement to service connection for a disorder 
of the feet, claimed as arthritis, have been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.   A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  38 C.F.R. § 20.204(c) (2010).

By a written statement submitted by the Veteran in April 2009, 
the Veteran withdrew from consideration the issue of service 
connection for a disorder of the feet.  As the Veteran has 
withdrawn his appeal as to that issue, there remain no 
allegations of errors of fact or law for consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal on the issue of service connection for a disorder of the 
feet, and that claim is dismissed without prejudice.

Because there is no error of law or fact over which the Board has 
jurisdiction, no discussion of VA'S duty to notify or assist the 
Veteran is required.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  


ORDER

The appeal for service connection for service connection for a 
disorder of the feet, claimed as arthritis, is dismissed.


REMAND

The Veteran sought service connection for PTSD, and the VA 
examination afforded to the Veteran and the adjudication has 
focused on PTSD.  However, under Clemons, as noted in the 
Introduction, above, diagnoses other than PTSD must be 
considered, even though the Veteran specifically sought service 
connection for PTSD.  The Veteran also contends that his 
psychiatric disorder may be due to a concussion in service.  In 
this regard, the Veteran contends that his exposure to weapons 
firing while aboard the USS WASP and during active duty for 
service was equivalent to effects of improvised explosive devices 
for purposes of his incurrence of a traumatic brain injury.  
Additional development of the evidence, including medical 
evidence, is required.  

The Veteran contends that he is entitled to an increased initial 
evaluation in excess of 30 percent for GERD.  The last VA 
examination of the Veteran's GERD was conducted in 2008.  Because 
the attempts to schedule a hearing before the Board required more 
than two years, before the Veteran withdrew the request for a 
hearing, the VA examination is no longer current.  Additionally, 
the Veteran contends that onset of diabetes during the course of 
the appeal masks some symptoms of GERD.  As this contention was 
not considered at the time of the gastrointestinal examination, 
additional development of the medical evidence is required.   

The Veteran contends that he is unemployable as a result of his 
service-connected disabilities.  Appellate consideration of this 
claim cannot be completed until the claims for service connection 
for an acquired psychiatric disorder and for an increased initial 
evaluation for GERD have been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records dated from May 2008 
forward.

2.  Afford the Veteran an opportunity to identify 
any private treatment for a psychiatric disorder 
or traumatic brain injury since May 2008.

3.  The Veteran should be afforded the 
opportunity to more specifically identify the 
type of guns on the USS WASP and weapons fire to 
which he was exposed during active duty for 
training and to identify his duties in his 
military occupational specialty (MOS) and how his 
MOS related to exposure to weapons firing.  The 
Veteran should be afforded the opportunity to 
describe exposure to weapons firing during 
reserve component service (active duty for 
training, inactive duty for training).

4.  The records of the USS WASP from September 
1971 to March 1972 which would reflect the firing 
of the ship's guns during that period and how 
much ammunition was used during that period 
should be obtained, including the records of the 
dates during which the ship participated in the 
last training exercise and when the ship's guns 
were fired prior to decommissioning in 1972.  

5.  The Veteran should be afforded psychiatric 
and neuropsychiatric examination as necessary to 
determine whether the Veteran has current 
psychiatric disorder or residuals of a traumatic 
brain injury.  The claims folder and a copy of 
this Remand should be made available to the 
examiner(s) for review in connection with each 
examination.  The examiner(s) should obtain a 
complete history from the Veteran, review the 
entire claims file, and each examiner should 
indicate, in each examination report, that such 
review was performed.  Any tests or studies 
deemed necessary for an accurate assessment 
should be conducted, and the results should be 
associated with the claims file and discussed in 
the examination report.  The examination report 
should include a detailed account of all 
pathology found to be present.  
(i) The examiner who conducts neuropsychiatric 
examination should offer an opinion as to whether 
it is at least as likely as not (50 percent or 
greater probability) that the incidents alleged 
by the Veteran may be etiologically linked to 
traumatic brain injury.  If so, the examiner 
should offer an opinion as to whether it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran sustained a 
traumatic brain injury in service.  If so, the 
examiner should offer an opinion as to whether it 
is at least as likely as not (50 percent or 
greater probability) that the Veteran manifests 
current residuals of a traumatic brain injury 
sustained in service, to include cognitive 
impairment (decreased memory, concentration, 
attention, executive functions of the brain, 
thinking); emotional/behavioral impairment 
(including anxiety, nervousness, depression; 
behavioral changes such as involving 
disinhibition, impulsiveness, inappropriate 
emotional expressions, irritability); "physical 
impairment" (including headache, aphasia, 
difficulty swallowing, dizziness, motor 
dysfunction such as incoordination of movements, 
loss of balance or difficulty walking or sitting, 
muscle stiffness or spasms, slurred or slow 
speech, tingling, numbness, pain, or other 
sensations, vertigo, lightheadedness, weakness in 
a limb or facial muscle or side of body, blurry 
or double vision, seizures, sleep difficulties 
(more or less sleep than pre-injury)); an 
acquired psychiatric disorder.
(ii)  The examiner who conducts psychiatric 
examination should address the following:
   Assign a diagnosis for each psychiatric 
disorder present.  
   
   Unless there is no current acquired 
psychiatric disorder, the examiner should provide 
an opinion as to whether it is at least as likely 
as not (50 percent or greater probability) that 
an acquired psychiatric disorder was incurred 
during or as a result of military service or an 
incident therein.  

6.  Schedule the Veteran for an appropriate VA 
examination to determine the nature and severity 
of his service connected gastroesophageal reflux 
disease.  The Veteran's claims file and a copy of 
this Remand must be reviewed by the examiner in 
conjunction with the examination.  Any necessary 
tests should be performed.  The examiner is asked 
to address whether the Veteran's gastroesophageal 
reflux disease results in epigastric distress, 
specifically, dysphagia, pyrosis, or 
regurgitation; if so, whether such symptoms are 
accompanied by substernal or arm or shoulder pain 
and productive of considerable impairment of 
health; whether any such symptoms are 
persistently recurrent.  

Additionally, the examiner should also indicate 
whether the Veteran's gastroesophageal reflux 
disease results in pain, vomiting, material 
weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations 
productive of severe impairment of health.  The 
examiner should provide an opinion as to whether 
any other medical disorder, to include diabetes, 
masks or minimizes any symptoms of GERD, to 
include weight loss.  

The examiner should describe the impact of GERD 
on the Veteran's employment and activities of 
daily life.  A complete rationale for any opinion 
expressed shall be provided.

7.  Review the development above.  Assure that 
necessary there is medical evidence regarding 
impairment of the Veteran's industrial capability 
for each service-connected disability.

8.  After the above actions have been completed, 
readjudicate the Veteran's claims.  If any claim 
remains denied, issue the Veteran a supplemental 
statement of the case, and afford the appropriate 
period of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


